UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


MOHAMED SUMARAY,                        
                          Petitioner,
                 v.                             No. 03-1044
JOHN D. ASHCROFT,
                         Respondent.
                                        
               On Petition for Review of an Order
              of the Board of Immigration Appeals.
                         (A72-165-250)

                      Submitted: July 14, 2003

                      Decided: August 19, 2003

   Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.



Petition denied by unpublished per curiam opinion.


                            COUNSEL

Mohamed Sumaray, Petitioner Pro Se. Linda Anna Dominguez, Louis
D. Crocetti, Jr., IMMIGRATION AND NATURALIZATION SER-
VICE, Baltimore, Maryland; John Ashcroft, Linda Susan Wendtland,
Norah Ascoli Schwarz, Gregory Darrell Mack, Cindy S. Ferrier, Blair
Timothy O’Connor, UNITED STATES DEPARTMENT OF JUS-
TICE, Washington, D.C., for Respondent.
2                       SUMARAY v. ASHCROFT
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Mohamed Sumaray, a native and citizen of Sierra Leone, petitions
for review of an order of the Board of Immigration Appeals
("Board"). The order affirmed, without opinion, the immigration
judge’s order denying Sumaray’s applications for asylum, withhold-
ing of removal, and protection under the Convention Against Torture.
For the reasons discussed below, we deny the petition for review.

   Sumaray first claims that the Board erred in affirming the decision
of the immigration judge without opinion, after review by a single
Board member, in accordance with the procedure set out in 8 C.F.R.
§ 1003.1(a)(7) (2003). We have reviewed Sumaray’s challenges to the
Board’s use of this streamlined procedure and find them to be without
merit. See Georgis v. Ashcroft, 328 F.3d 962, 967 (7th Cir. 2003);
Mendoza v. United States Attorney Gen., 327 F.3d 1283, 1288-89
(11th Cir. 2003); Soadjede v. Ashcroft, 324 F.3d 830, 832-33 (5th Cir.
2003); Gonzalez-Oropeza v. United States Attorney Gen., 321 F.3d
1331, 1333-34 (11th Cir. 2003); Albathani v. INS, 318 F.3d 365, 375-
79 (1st Cir. 2003); see also Khattak v. Ashcroft, 332 F.3d 250, 253
(4th Cir. 2003) (rejecting a challenge to the Board’s summary affir-
mance procedure on retroactivity grounds and concluding that "allow-
ing summary opinions in clear cases is nothing more than a
procedural change that does not affect substantive rights"). We further
find that summary affirmance was appropriate in this case under the
factors set forth in § 1003.1(a)(7)(ii).

   Next, Sumaray challenges the immigration judge’s finding that he
failed to demonstrate a well-founded fear of future persecution. The
decision to grant or deny asylum relief is conclusive "unless mani-
festly contrary to the law and an abuse of discretion." 8 U.S.C.
§ 1252(b)(4)(D) (2000). We conclude that the record supports the
immigration judge’s conclusion that Sumaray failed to establish his
                       SUMARAY v. ASHCROFT                         3
eligibility for asylum. See 8 C.F.R. § 1208.13(a) (2003); Gonahasa v.
INS, 181 F.3d 538, 541 (4th Cir. 1999). As the decision in this case
is not manifestly contrary to law, we cannot grant the relief that
Sumaray seeks.

  Accordingly, we deny Sumaray’s petition for review. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                PETITION DENIED